Exhibit 10.2

COMSCORE, INC.

INDEMNIFICATION AGREEMENT

THIS AGREEMENT is entered into, effective as of                    , 20[•] by
and between comScore, Inc., a Delaware corporation (the “Company”), and
                                 (“Indemnitee”).

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

WHEREAS, Indemnitee is a director and/or officer of the Company;

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of corporations;

WHEREAS, Delaware law authorizes corporations to indemnify their directors and
officers and to advance certain expenses, and the Amended and Restated
Certificate of Incorporation (the “Certificate of Incorporation”) and Amended
and Restated Bylaws (the “Bylaws”) of the Company (together, the Constituent
Documents”) require the Company to indemnify and advance expenses to its
directors and officers to the fullest extent permitted under Delaware law, and
the Indemnitee will serve, has been serving and/or continues to serve as a
director and/or officer of the Company in part in reliance on the Constituent
Documents; and

WHEREAS, in recognition of Indemnitee’s need for (i) substantial protection
against personal liability based on Indemnitee’s reliance on the Constituent
Documents, (ii) specific contractual assurance that the protection promised by
the Constituent Documents will be available to Indemnitee (regardless of, among
other things, any amendment to or revocation of the Constituent Documents or any
change in the composition of the Company’s Board of Directors or acquisition or
change-of-control transaction relating to the Company) and (iii) an inducement
to provide effective services to the Company as a director and/or officer, the
Company wishes to provide in this Agreement for the indemnification of and the
advancing of expenses to Indemnitee to the fullest extent (whether partial or
complete) permitted under Delaware law and as set forth in this Agreement, and,
to the extent insurance is maintained, to provide for the continued coverage of
Indemnitee under the Company’s directors’ and officers’ liability insurance
policies.

NOW, THEREFORE, in consideration of the above premises and of Indemnitee
continuing to serve the Company directly or, at its request, with another
enterprise, and intending to be legally bound hereby, the parties agree as
follows:

 

  1. Certain Definitions:

(a) “Affiliate” shall mean any corporation or other person or entity that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with, the person specified, including,
without limitation, with respect to the Company, any direct or indirect
subsidiary of the Company.



--------------------------------------------------------------------------------

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Expenses” shall mean any expense, including all fees, expenses, and costs
of attorneys and experts, paid or incurred in connection with investigating,
defending, being a witness in, participating in (including on appeal) or
preparing for any of the foregoing in, any Proceeding relating to any
Indemnifiable Event.

(d) “Indemnifiable Event” shall mean any event or occurrence that takes place
either prior to or after the execution of this Agreement, related to the fact
that Indemnitee is or was a director or officer of the Company or an Affiliate
of the Company, or while a director or officer is or was serving at the request
of the Company or an Affiliate of the Company as a director, officer, manager,
member, partner, employee, trustee, agent or fiduciary of another foreign or
domestic corporation, partnership, limited liability company, joint venture,
employee benefit plan, trust or other enterprise or was a director, officer,
manager, member, partner, employee or agent of a foreign or domestic corporation
that was a predecessor corporation of the Company or of another enterprise at
the request of such predecessor corporation, or related to anything done or not
done by Indemnitee in any such capacity, whether or not the basis of the
Proceeding is alleged action in an official capacity as a director, officer,
employee or agent or in any other capacity while serving as a director, officer,
employee or agent of the Company or an Affiliate of the Company, as described
above.

(e) “Indemnifiable Losses” shall mean any and all Expenses, damages, losses,
liabilities, judgments, fines, penalties (whether civil, criminal or other)
ERISA excise taxes and penalties, and amounts paid or to be paid in settlement,
and includes all interest, assessments and other charges paid or incurred in
connection with or in respect of any of the foregoing, any federal, state, local
or foreign taxes imposed as a result of the actual or deemed receipt of any
payments under this Agreement, and all other obligations, paid or incurred in
connection with any Proceeding relating to any Indemnifiable Event or paid or
incurred in connection with any determination by a Reviewing Party under
Section 4(a) or any suit to enforce rights under Section 4(e).

(f) “Independent Counsel” shall mean the person or body appointed in connection
with Section 3.

(g) “Proceeding” shall mean any threatened, asserted, pending or completed
action, suit, demand or proceeding or any alternative dispute resolution
mechanism (including an action by or in the right of the Company or an Affiliate
of the Company) or any inquiry, hearing or investigation, whether conducted by
the Company or an Affiliate of the Company or any other party, that Indemnitee
in good faith believes might lead to the institution of any such action, suit or
proceeding, whether civil, criminal, administrative, investigative or other.

(h) “Reviewing Party” shall mean the person or body appointed in accordance with
Section 3.

(i) “Voting Securities” shall mean any securities of the Company that vote
generally in the election of directors.

 

- 2 -



--------------------------------------------------------------------------------

2. Agreement to Indemnify.

(a) General Agreement. Subject to the procedures set out in Sections 3 and 4, in
the event Indemnitee was, is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Proceeding by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee from and against any
and all Indemnifiable Losses to the fullest extent permitted by law, as the same
exists or may hereafter be amended or interpreted (but in the case of any such
amendment or interpretation, only to the extent that such amendment or
interpretation permits the Company to provide broader indemnification rights
than were permitted prior thereto). The parties hereto intend that this
Agreement shall provide for indemnification in excess of that expressly
permitted by statute, including, without limitation, any indemnification
provided by the Constituent Documents, a vote of the Company’s stockholders or
disinterested directors or applicable law. No repeal or amendment of any law of
the State of Delaware will in any way diminish or adversely affect the rights of
Indemnitee pursuant to this Agreement.

(b) Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Proceeding initiated by Indemnitee against the
Company or any director or officer of the Company (other than compulsory
counterclaims) unless (i) the Company has joined in or the Board has consented
to the initiation of such Proceeding, (ii) the Proceeding is one to enforce
indemnification rights under Section 5 or (iii) Independent Counsel has approved
its initiation.

(c) Expense Advances. If so requested by Indemnitee, the Company shall advance
(within five (5) days of such request) any and all Expenses to Indemnitee (an
“Expense Advance”) relating to, arising out of or resulting from any Proceeding
related to an Indemnifiable Event paid or incurred by Indemnitee or which
Indemnitee determines are reasonably likely to be paid or incurred by
Indemnitee; provided that Indemnitee shall repay, without interest, any amounts
actually advanced to Indemnitee that, at the final disposition of the Proceeding
to which the Expense Advance was related, were in excess of amounts paid or
payable by Indemnitee in respect of Expenses relating to, arising out of or
resulting from such Proceeding. Indemnitee’s right to such Expense Advance is
not subject to the satisfaction of any standard of conduct and is not
conditioned upon any prior determination that Indemnitee is entitled to
indemnification under this Agreement with respect to the Proceeding or
Indemnifiable Event. This Section 2(c) shall not apply to any claim made by
Indemnitee for which indemnity is excluded pursuant to Sections 2(b) or 2(f). In
connection with any Expense Advance, Indemnitee shall execute and deliver to the
Company an undertaking in the form attached hereto as Exhibit A (subject to
Indemnitee filling in the blanks therein and selecting from among the bracketed
alternatives therein), which shall not be secured and shall not bear interest
and shall be accepted by the Company without reference to Indemnitee’s ability
to repay the Expense Advances. In no event shall Indemnitee’s right to the
payment, advancement, or reimbursement of Expenses pursuant to this Section 2(c)
be conditioned upon any undertaking that is less favorable to Indemnitee than,
or that is in addition to, the undertaking set forth in Exhibit A.

(d) Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, Indemnitee
shall be indemnified against all Indemnifiable Losses incurred in connection
therewith and shall not be required to attain a favorable determination by a
Reviewing Party under Section 4 of this Agreement prior to receiving such
indemnification.

 

- 3 -



--------------------------------------------------------------------------------

(e) Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Indemnifiable Losses, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

(f) Prohibited Indemnification. No indemnification pursuant to this Agreement
shall be paid by the Company on account of any Proceeding in which a final
judgment is rendered against Indemnitee or Indemnitee enters into a settlement,
in each case (i) for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) of the Exchange Act or similar provisions of any federal, state or
local laws; (ii) for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision; or (iii) for which payment is prohibited by law.
Notwithstanding anything to the contrary stated or implied in this Section 2(f),
indemnification pursuant to this Agreement relating to any Proceeding against
Indemnitee for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) of the Exchange Act or similar provisions of any federal, state or
local laws shall not be prohibited if Indemnitee ultimately establishes in any
Proceeding that no recovery of such profits from Indemnitee is permitted under
Section 16(b) of the Exchange Act or similar provisions of any federal, state or
local laws.

3. Reviewing Party. For purposes of making determinations concerning the rights
of Indemnitee to indemnity payments and Expense Advances under this Agreement,
any other agreement, applicable law or the Constituent Documents now or
hereafter in effect relating to indemnification for Indemnifiable Events, the
Reviewing Party shall chosen by Indemnitee and shall be either:

(a) Any appropriate person or body consisting of a member or members of the
Board or any other person or body appointed by the Board who is not a party to
the particular Proceeding with respect to which Indemnitee is seeking
indemnification; or

(b) The Independent Counsel referred to below.

(c) “Independent Counsel” shall mean counsel selected by Indemnitee and approved
by the Company (which approval shall not be unreasonably withheld or delayed),
who has not otherwise performed services for the Company, the Indemnitee or any
other named (or, exclusively with regard to a threatened matter, likely to be
named) party to the Proceeding (other than in connection with indemnification
matters) within the last five (5) years. The Independent Counsel shall not
include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees of the Independent
Counsel and to indemnify fully such counsel against any and all expenses
(including attorneys’ fees), claims, liabilities, loss and damages arising out
of or relating to this Agreement or the engagement of Independent Counsel
pursuant hereto.

 

- 4 -



--------------------------------------------------------------------------------

4. Indemnification Process and Appeal.

(a) Indemnification Payment. Indemnitee shall be entitled to indemnification of
Indemnifiable Losses, and shall receive payment thereof, from the Company in
accordance with this Agreement upon determination by the Reviewing Party that
Indemnitee is entitled to indemnification from the Company under applicable law.
The Reviewing Party shall render a written opinion to the Company and Indemnitee
as to whether and to what extent the Indemnitee is entitled to indemnification
under applicable law. Indemnitee shall cooperate with the Reviewing Party making
a determination with respect to Indemnitee’s entitlement to indemnification,
including providing to the Reviewing Party upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination and the Company shall indemnify and reimburse
Indemnitee for all expenses incurred in connection with such cooperation.

(b) Timing of Determination of Eligibility for Indemnification. The Company
shall use its reasonable best efforts to cause any determination required under
Section 4(a) to be made as promptly as practicable. If (i) the Reviewing Party
shall not have made a determination within 30 days after the later of
(A) receipt by the Company of written notice from Indemnitee advising the
Company of the final disposition of the applicable Proceeding (the date of such
notice being the “Notification Date”) and (B) the selection of Independent
Counsel, if such determination is to be made by Independent Counsel, and
(ii) Indemnitee shall have fulfilled all obligations set forth in Section 4(a),
then Indemnitee shall be deemed to have satisfied the applicable standard of
conduct; provided that such 30-day period may be extended for a reasonable time,
not to exceed an additional 30 days, if the Reviewing Party in good faith
requires such additional time for the obtaining, evaluation, or documentation of
information relating thereto.

(c) Timing of Indemnification Payment. If (i) the Reviewing Party determines
that Indemnitee is entitled to indemnification under applicable law, (ii) no
such determination is required for indemnification (i.e., indemnification
pursuant to Section 2(d)), or (iii) Indemnitee is deemed to have satisfied the
applicable standard of conduct by operation of Section 4(b), then the Company
shall pay to Indemnitee, within five (5) business days after the later of
(x) the Notification Date and (y) the earliest date on which the applicable
criterion specified in clause (i), (ii), or (iii) above shall have been
satisfied, an amount equal to the amount of such Indemnifiable Losses.

(d) Reviewing Party’s Determination. The Reviewing Party shall presume that
Indemnitee is entitled to indemnification and Expense Advance. The Company may
overcome such presumption only with clear and convincing evidence to the
contrary. Any determination by a Reviewing Party that Indemnitee is entitled to
indemnification or Expense Advance pursuant to this Agreement shall be binding
in all respects, including with respect to any litigation or other action or
proceeding initiated by Indemnitee to enforce his or her rights hereunder. If
the Reviewing Party determines that Indemnitee is not entitled to
indemnification under applicable law, Indemnitee may appeal such a determination
according to Section 4(e) of this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

(e) Suit to Enforce Rights. If (i) Indemnitee is entitled to indemnification
under this Agreement and Indemnitee has not received full indemnification from
the Company within 30 days of the deadline set forth in the Section granting
such indemnification rights or (ii) the Reviewing Party determines that
Indemnitee is not entitled to indemnification under applicable law, Indemnitee
shall have the right to enforce its indemnification rights under this Agreement
or appeal such decision, as the case may be, by commencing litigation in the
Delaware Court of Chancery seeking an initial determination by the court or
challenging any determination by the Reviewing Party or any aspect thereof. The
Company hereby consents to service of process and to appear in any such
proceeding. Any determination by the Reviewing Party not challenged by the
Indemnitee in accordance with this Section 4(e) shall be binding on the Company
and Indemnitee. The Company shall be precluded from asserting in any such
proceeding that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in any such court that the Company
is bound by all the provisions of this Agreement. The remedy provided for in
this Section 4(e) shall be in addition to any other remedies available to
Indemnitee at law or in equity.

(f) Defense to Indemnification and Burden of Proof. It shall be a defense to any
action brought by Indemnitee against the Company to enforce this Agreement
(other than an action brought to enforce a claim for Expenses incurred in
defending a Proceeding in advance of its final disposition) that it is not
permissible under applicable law for the Company to indemnify Indemnitee for the
amount claimed. In connection with any such action or any determination by the
Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder, the burden of proving such a defense or determination
shall be on the Company. Such burden must be satisfied by clear and convincing
evidence. Neither the failure of the Reviewing Party to have made a
determination prior to the commencement of such action by Indemnitee that
indemnification of the Indemnitee is proper under the circumstances because
Indemnitee has met the standard of conduct set forth in applicable law, nor an
actual determination by the Reviewing Party that the Indemnitee had not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that the Indemnitee has not met the applicable standard of conduct.

(g) Presumption upon Disposition other than Adverse Judgment. The Company
acknowledges that a resolution, disposition or outcome short of dismissal or
final judgment, including outcomes that permit Indemnitee to avoid expense,
delay, embarrassment, injury to reputation, distraction, disruption or
uncertainty, may constitute success in the Proceeding. In the event that any
Proceeding relating to an Indemnifiable Event or any portion thereof or issue or
matter therein is resolved or disposed of in any manner other than by adverse
judgment against Indemnitee (including any resolution or disposition thereof by
means of settlement with or without payment of money or other consideration), it
shall be presumed that Indemnitee has been successful on the merits or otherwise
in defense of such Proceeding or portion thereof or issue or matter therein. The
Company may overcome such presumption only by its adducing clear and convincing
evidence to the contrary.

 

- 6 -



--------------------------------------------------------------------------------

(h) Presumption upon Other Dispositions of Proceedings. For purposes of the
Reviewing Party’s standard of conduct determination required under Section 4(a),
the termination of any Proceeding by judgment, order, settlement (whether with
or without court approval), conviction or upon a plea of nolo contendere or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.

(i) Reliance and Good Faith Presumptions. For purposes of any determination of
good faith under any applicable standard of conduct, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Company, including financial statements, or on
information supplied to Indemnitee by the officers of the Company in the course
of their duties, or on the advice of legal counsel for the Company or the Board
or counsel selected by any committee of the Board or on information or records
given or reports made to the Company by an independent certified public
accountant or by an appraiser, investment banker or other advisor selected with
reasonable care by the Company or the Board or any committee of the Board. The
provisions of the preceding sentence shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
to have met the applicable standard of conduct. The knowledge and/or actions, or
failure to act, of any director, officer, agent or employee of the Company shall
not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.

5. Indemnification for Expenses Incurred in Enforcing Rights. The Company shall
indemnify Indemnitee against any and all Indemnifiable Losses (including
advancing such Expenses under Section 2(c)) that are incurred by Indemnitee in
connection with any action brought by Indemnitee for:

(a) indemnification of Indemnifiable Losses or Expense Advances by the Company
under this Agreement or any other agreement or under applicable law or the
Constituent Documents now or hereafter in effect relating to indemnification for
Indemnifiable Events; and/or

(b) recovery under directors’ and officers’ liability insurance policies
maintained by the Company; but only in the event that Indemnitee ultimately is
determined to be entitled to such indemnification or insurance recovery, as the
case may be.

6. Notification and Defense of Proceeding.

(a) Notice. Promptly after Indemnitee receives notice or becomes aware of any
Proceeding, Indemnitee shall, if a claim in respect thereof is to be made
against the Company under this Agreement, notify the Company of the commencement
thereof; but the omission so to notify the Company will not relieve the Company
from any liability that it may have to Indemnitee, except as provided in
Section 6(c). The Company shall promptly provide notice of such Proceeding to
the insurance carriers providing directors’ and officers’ liability insurance
and shall provide copies of all correspondence with such carrier related to the
Proceeding to Indemnitee.

 

- 7 -



--------------------------------------------------------------------------------

(b) Defense. With respect to any Proceeding as to which Indemnitee notifies the
Company of the commencement thereof, the Company will be entitled to participate
in the Proceeding at its own expense and except as otherwise provided below, to
the extent the Company so wishes, it may assume the defense thereof with counsel
reasonably satisfactory to Indemnitee. After notice from the Company to
Indemnitee of its election to assume the defense of any Proceeding, the Company
shall not be liable to Indemnitee under this Agreement or otherwise for any
Expenses subsequently incurred by Indemnitee in connection with the defense of
such Proceeding other than reasonable costs of investigation or as otherwise
provided below. Indemnitee shall have the right to employ separate legal counsel
(but not more than one law firm plus, if applicable, local counsel in respect of
any particular Indemnifiable Claim) in such Proceeding at Indemnitee’s own
expense, provided that all Expenses related thereto incurred after notice from
the Company of its assumption of the defense shall be at the Company’s expense
if any of the following situations occur: (i) the employment of legal counsel by
Indemnitee has been authorized by the Company, (ii) the employment of counsel by
Indemnitee has been approved by the Independent Counsel, (iii) the Company shall
not in fact have employed counsel to assume the defense of such Proceeding,
(iv) the use of counsel chosen by the Company to represent Indemnitee would
present such counsel with an actual or potential conflict, (v) the named parties
in any such Proceeding (including any impleaded parties) include both the
Company and Indemnitee and Indemnitee shall conclude that there may be one or
more legal defenses available to Indemnitee that are different from or in
addition to those available to the Company, or (vi) any such representation by
counsel would be precluded under the applicable standards of professional
conduct then prevailing in each of which cases all Expenses of the Proceeding
shall be borne by the Company. The Company shall not be entitled to assume the
defense of any Proceeding brought by or on behalf of the Company, or as to which
Indemnitee shall have made the determination provided for under the
circumstances provided for in (ii) and (iii) above or in (iv), (v) and
(vi) above.

(c) Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without (i) the Company’s written consent, such
consent not to be unreasonably withheld or (ii) approval of the settlement by
the Independent Counsel, if applicable. The Company shall not settle any
Proceeding without Indemnitee’s written consent unless such settlement solely
involves the payment of money and includes a complete and unconditional release
of Indemnitee from all claims that are the subject of the Proceeding. The
Company shall not be liable to indemnify the Indemnitee under this Agreement
with regard to any judicial award if the Company was not given a reasonable and
timely opportunity as a result of Indemnitee’s failure to provide notice, at its
expense, to participate in the defense of such action, and the lack of such
notice materially prejudiced the Company’s ability to participate in defense of
such action. The Company’s liability hereunder shall not be excused if
participation in the Proceeding by the Company was barred by this Agreement.

7. Non-Exclusivity. The rights of Indemnitee hereunder will be in addition to
any other rights Indemnitee may have under the Constituent Documents, applicable
law, any other contract, or otherwise; provided, however, that this Agreement
shall supersede any prior indemnification agreement between the Company and the
Indemnitee. To the extent that a change in applicable law (whether by statute or
judicial decision) permits greater indemnification than would be afforded
currently under the Constituent Documents, applicable law or this

 

- 8 -



--------------------------------------------------------------------------------

Agreement, it is the intent of the parties that Indemnitee enjoy by this
Agreement the greater benefits so afforded by such change. The Company will not
adopt any amendment to any Constituent Documents, the effect of which would be
to deny, diminish or encumber Indemnitee’s rights to indemnification under this
Agreement, the Constituent Documents, applicable law, any other contract or
otherwise.

8. Liability Insurance. For the duration of Indemnitee’s service as a director
and/or officer of the Company, and thereafter for so long as Indemnitee shall be
subject to any pending or possible Proceeding arising from an Indemnifiable
Event, the Company shall use commercially reasonable efforts (taking into
account the scope and amount of coverage available relative to the cost thereof)
to continue to maintain in effect the policies of general and/or directors’ and
officers’ liability insurance providing coverage that is at least substantially
comparable in scope and amount to that provided by the Company’s current
policies. Indemnitee shall be named as an insured by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any Company director or officer. Without limiting the generality
of the preceding sentences of this Section 8, the Company shall not discontinue
or significantly reduce the scope or amount of coverage from one policy period
to the next (i) without the prior approval thereof of a majority of the
Directors serving as of the date of this Agreement, even if less than a quorum
or (ii) if at such time there are no such directors serving, without the prior
written consent of Indemnitee (which consent shall not be unreasonably withheld
or delayed).

9. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of the Company or any Affiliate of the
Company against Indemnitee, Indemnitee’s spouse, heirs, executors or personal or
legal representatives after the expiration of two (2) years from the date of
accrual of such cause of action or such longer period as may be required by
state law under the circumstances. Any claim or cause of action of the Company
or its Affiliate shall be extinguished and deemed released unless asserted by
the timely filing and notice of a legal action within such period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action, the shorter period shall govern.

10. Amendment of this Agreement. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
binding unless in the form of a writing signed by the party against whom
enforcement of the waiver is sought, and no such waiver shall operate as a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver. Except as specifically provided herein,
no failure to exercise or any delay in exercising any right or remedy hereunder
shall constitute a waiver thereof.

11. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

 

- 9 -



--------------------------------------------------------------------------------

12. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise received (and is entitled to
retain) payment (under any insurance policy, Bylaw or otherwise) of the amounts
otherwise indemnifiable hereunder (net of any expenses incurred in obtaining
such payment).

13. Duration of Agreement. This Agreement shall continue until and terminate
upon the later of (a) six (6) years after the date that Indemnitee shall have
ceased to serve as a director or officer of the Company or (b) one (1) year
after the final termination of any Proceeding, including any appeal, then
pending in respect of which Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Section 4(b) of this Agreement relating thereto.

14. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, reorganization or otherwise to all or substantially all of the
business and/or assets of the Company), assigns, spouses, heirs and personal and
legal representatives. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation, reorganization
or otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. The indemnification
provided under this Agreement shall continue as to Indemnitee for any action
taken or not taken while serving in an indemnified capacity pertaining to an
Indemnifiable Event even though Indemnitee may have ceased to serve in such
capacity at the time of any Proceeding.

15. Severability. If any provision (or portion thereof) of this Agreement shall
be held by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable, (a) the remaining provisions shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, void or unenforceable. If any court shall decline
to reform any provision of this Agreement held to be invalid, void or
unenforceable as contemplated by the preceding sentence, the parties shall take
all such action as may be necessary or appropriate to replace the provision so
held to be invalid, void or unenforceable with one or more alternative
provisions that effectuate the purpose and intent of the original provisions of
this Agreement as fully as possible without being invalid, void or
unenforceable.

16. Contribution. To the fullest extent permissible under applicable law in
effect on the date hereof or as may be amended to increase the scope of
permitted or required indemnification, whether or not the indemnification
provided for in this Agreement is available to Indemnitee for any reason
whatsoever, the Company shall pay all or a portion of the amount that would
otherwise be incurred by Indemnitee for Indemnifiable Losses in connection with
any

 

- 10 -



--------------------------------------------------------------------------------

claim relating to an Indemnifiable Event, as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (i) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Company (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).
Notwithstanding the foregoing, such contribution shall not be required where it
is determined, pursuant to a final disposition of such Proceeding or
Indemnifiable Loss in accordance with Section 4 of this Agreement, that
Indemnitee is not entitled to indemnification by the Company with respect to
such Proceeding or Indemnifiable Loss.

17. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes in its entirety
all prior undertakings and agreements, including the any prior agreement with
respect to the subject matter hereof, of the Company and the Indemnitee with
respect to the subject matter hereof.

18. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such State without giving effect to its
principles of conflicts of laws. The Company and Indemnitee hereby irrevocably
and unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement may be brought in the Delaware Court of Chancery;
(ii) consent to submit to the jurisdiction of the Delaware Court of Chancery for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Delaware Court of Chancery, and (iv) waive, and agree not
to plead or to make, any claim that any such action or proceeding brought in the
Delaware Court of Chancery has been brought in an improper or inconvenient
forum.

19. Notices. All notices, demands and other communications required or permitted
hereunder shall be made in writing and shall be deemed to have been duly given
if delivered by hand, against receipt or mailed, postage prepaid, certified or
registered mail, return receipt requested and addressed to the Company at:

comScore, Inc.

Attn: General Counsel

11950 Democracy Drive, Suite 600

Reston, Virginia 20190

and to Indemnitee at the address set forth below Indemnitee’s signature hereto.

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.

20. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

* * * * *

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day specified above.

 

COMSCORE, INC.

a Delaware corporation

By:  

 

  Print Name:  

         

  Title:  

 

 

INDEMNITEE,

an individual

Signed:  

 

  Print Name:  

 

  Address:  

         

   

 

   

 

[Signature Page to Indemnification Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

UNDERTAKING

This Undertaking is submitted pursuant to the Indemnification Agreement, dated
as of                                 ,          (the “Indemnification
Agreement”), between comScore, Inc., a Delaware corporation (the “Company”), and
the undersigned. Capitalized terms used and not otherwise defined herein have
the meanings ascribed to such terms in the Indemnification Agreement.

The undersigned hereby requests [payment], [advancement], [reimbursement] by the
Company of Expenses which the undersigned [has incurred] [reasonably expects to
incur] in connection with                                         (the
“Proceeding”).

The undersigned hereby undertakes to repay the [payment], [advancement],
[reimbursement] of Expenses made by the Company to or on behalf of the
undersigned in response to the foregoing request to the extent it is determined,
following the final disposition of the Indemnifiable Claim and in accordance
with Section 4 of the Indemnification Agreement, that the undersigned is not
entitled to indemnification by the Company under the Indemnification Agreement
with respect to the Proceeding.

IN WITNESS WHEREOF, the undersigned has executed this Undertaking as of this
        day of                         ,         .